DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 and 16-20 are allowable because Kai et al (Pub. No.: US 2009/0003827) and McLaren et al (US Patent No. 8,705,972), takes alone or in combination, fails to teach a first wavelength selector system having a first input port and a first output port, the first input port configured to receive a first set of multi- wavelength signals and the first output port configured to output a second set of multi-wavelength signals, the second set of multi-wavelength signals being a subset of the first set of multi-wavelength signals, the subset of the first set of multi-wavelength signals being grouped depending on a wavelength channel;
a second wavelength selector system having a second input port and a second output port, the second input port configured to receive the second set of multi-wavelength signals, and the second output port configured to output a final optical signal of a specific wavelength from the second set of multi-wavelength signals; and a controller coupled to the first wavelength selector system and the second wavelength selector system, wherein the controller is configured to control one or more switches in each wavelength selector system to select at least one of the second set of multi-wavelength signals and the final optical signal.
	Claims 12-15 are allowable because Kai et al (Pub. No.: US 2009/0003827) and McLaren et al (US Patent No. 8,705,972), takes alone or in combination, fails to teach an optical demultiplexer (DEMUX) having a first input port and a plurality of output ports, the first input port configured to receive a first set of multi-wavelength signals and the plurality of output ports configured to output a plurality of group of signals, each group of signals being output from a respective port from the plurality of output ports depending on a wavelength channel; a plurality of MRR channel selectors, each MRR channel selector being coupled to a respective port from the plurality of output ports of the optical DEMUX and configured to select a signal of a specific wavelength from a respective group of signals from the coupled respective port; an optical MUX device or a reflector device coupled to the plurality of MRR channel selectors and configured to output a final optical signal from the output of the plurality of MRR channel selectors; and a controller coupled to the plurality of MRR channel selectors, wherein the controller is configured to control the plurality of MRR channel selectors to select the final optical signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636